DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Claims 2, 11 recite” when the positioning structure cuts into the transmission path of the sensing beam, the light receiver generates a first light intensity signal, and when the positioning structure does not cut into the transmission path of the sensing beam, the light receiver generates a second light intensity signal, and the first light intensity signal is different from the second light intensity signal”, where the difference between “the first light intensity signal and the second light intensity signal” needs to be shown with respect to their values based on cutting into or not cutting into the positioning structure for the understanding of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1,9-10, 18 rejected under 35 U.S.C. 103 as being un-patentable over SUZUKI (US 2018/0039168 A1) in view of INOUE et al. (US 2016/0170199 A1; INOUE).
As of claims 1, 9, SUZUKI teaches a wavelength conversion module [fig 1], for receiving an excitation beam (from laser diode 7) [0036], comprising: a rotating member 21 [fig 2] [0036], comprising a substrate 21 [fig 1], a shaft (shown below with fig 1); the shaft is located at the center of the rotating member (shown below with fig 1), the rotating member rotates with the shaft as a rotation axis (shown below with fig 1); the excitation beam forms a first spot 24 [fig 2] on the rotating member 21 [fig 1]; the sensing beam forms a second spot 25 [fig 2] on the rotating member 21 [fig 1], a first connecting line (upper half of the vertical dotted line in fig 2) is formed by connecting the first spot 24 [fig 2] and the shaft (in the center of the circle) [fig 2], a second connecting line (lower half of the vertical dotted line in fig 2) is formed by connecting the second spot and the shaft (in the center of the circle) [fig 2], and an angle between the first 

    PNG
    media_image1.png
    625
    823
    media_image1.png
    Greyscale

SUZUKI does not teach a positioning structure, the positioning structure is located on the rotating member; and a light sensing element, disposed adjacent to the rotating member for emitting a sensing beam toward a first surface of the rotating member, wherein the positioning structure is configured to cut into a transmission path of the sensing beam and the sensing beam is infrared light, and the substrate is configured to reflect the infrared light.
INOUE teaches an illumination device [fig 3] having a positioning structure 52 [fig 3], and the positioning structure 52a (frame section) [fig 5] [0116] is located on the rotating member 48 [fig 5]; and a light sensing element 52b [fig 5], disposed adjacent to the rotating member 48 [fig 5] for emitting a sensing beam (emitted by 52b) [fig 5] 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a positioning structure, the positioning structure is located on the rotating member; and a light sensing element, disposed adjacent to the rotating member for emitting a sensing beam toward a first surface of the rotating member, wherein the positioning structure is configured to cut into a transmission path of the sensing beam and the sensing beam is infrared light, and the substrate is configured to reflect the infrared light as taught by INOUE to the wavelength conversion module as disclosed by SUZUKI in order for providing an illumination device and a projector capable of appropriately detecting a failure caused in the wheel with a simple configuration (INOUE; [0007]).
As of claim 10, 18, SUZUKI teaches a wavelength conversion module [fig 1], for receiving an excitation beam (from laser diode 7) [0036], comprising: a rotating member 21 [fig 2] [0036], comprising a substrate 21 [fig 1], a shaft (shown below with fig 1); the shaft is located at the center of the rotating member (shown below with fig 1), the rotating member rotates with the shaft as a rotation axis (shown below with fig 1); the excitation beam forms a first spot 24 [fig 2] on the rotating member 21 [fig 1]; the sensing beam forms a second spot 25 [fig 2] on the rotating member 21 [fig 1], a first connecting line (upper half of the vertical dotted line in fig 2) is formed by connecting the first spot 24 [fig 2] and the shaft (in the center of the circle) [fig 2], a second connecting 

    PNG
    media_image1.png
    625
    823
    media_image1.png
    Greyscale

SUZUKI does not teach a projection device, comprising: an illumination system, configured to provide an illumination beam, and comprising: an excitation light source, configured to emit an excitation beam; a light valve, located on a transmission path of the illumination beam and configured to receive the illumination beam to generate an image beam; and a projection lens, located on a transmission path of the image beam and configured to receive the image beam to project a projection beam and a positioning structure, the positioning structure is located on the rotating member; and a light sensing element, disposed adjacent to the rotating member for emitting a sensing 
INOUE teaches a projection device 10 [fig 10], comprising: an illumination system 104 [fig 10], configured to provide an illumination beam [fig 10], and comprising: an excitation light source 41a [fig 10], configured to emit an excitation beam [0063]; a light valve 105 R, G, B [fig 10], located on a transmission path of the illumination beam [fig 10] and configured to receive the illumination beam to generate an image beam [0157]; and a projection lens 7, located on a transmission path of the image beam and configured to receive the image beam to project a projection beam [0175] and a positioning structure 52 [fig 3], and the positioning structure 52a (frame section) [fig 5] [0116] is located on the rotating member 48 [fig 5]; and a light sensing element 52b [fig 5], disposed adjacent to the rotating member 48 [fig 5] for emitting a sensing beam (emitted by 52b) [fig 5] toward a first surface of the rotating member [fig 5], wherein the positioning structure 52a [fig 5] is configured to cut into a transmission path of the sensing beam [fig 5] and the sensing beam (from 52b) [fig 5] is infrared light [0119], and the substrate 48 [fig 5] is configured to reflect the infrared light [0185]. INOUE teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a projection device, comprising: an illumination system, configured to provide an illumination beam, and comprising: an excitation light source, configured to emit an excitation beam; a light valve, located on a transmission path of the illumination beam and configured to receive the illumination beam to generate an image beam; and a projection lens, located on a transmission path of the image beam and configured to receive the image beam to project a projection beam and a positioning structure, the positioning structure is located on the rotating member; and a light sensing element, disposed adjacent to the rotating member for emitting a sensing beam toward a first surface of the rotating member, wherein the positioning structure is configured to cut into a transmission path of the sensing beam as taught by INOUE to the wavelength conversion module as disclosed by SUZUKI in order for providing an illumination device and a projector capable of appropriately detecting a failure caused in the wheel with a simple configuration (INOUE; [0007]).
Allowable Subject Matter
Claims 2-8, 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if earlier drawing objection is successfully overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As of claim 2, the closest prior art HAYASHI et al. (US 20150264326 A1; HAYASHI) teaches a light source, a rotating substrate, a light detection unit, a light 
Claims 3-6 are allowed as being dependent on claim 2.
As of claim 7, the closest prior art HAYASHI et al. (US 20150264326 A1; HAYASHI) teaches a light source, a rotating substrate, a light detection unit, a light valve, and a control section. The light detection unit detects intensity of first color light emitted from the wheel in a second period included in a first period and in a third period which is included in the first period and does not overlap with the second period, where the first period is a period equal to time during which light continuously enters a first region. The control section controls at least one of the wheel and the light valve based on the intensity of the first color light detected in the light detection unit. HAYASHI does not anticipate or render obvious, alone or in combination, a minimum distance between 
As of claim 8, the closest prior art HAYASHI et al. (US 20150264326 A1; HAYASHI) teaches a light source, a rotating substrate, a light detection unit, a light valve, and a control section. The light detection unit detects intensity of first color light emitted from the wheel in a second period included in a first period and in a third period which is included in the first period and does not overlap with the second period, where the first period is a period equal to time during which light continuously enters a first region. The control section controls at least one of the wheel and the light valve based on the intensity of the first color light detected in the light detection unit. HAYASHI does not anticipate or render obvious, alone or in combination, a radial distance between a projection of the light sensing element on the first surface of the rotating member and an edge of the rotating member is smaller than 1 cm.
As of claim 11, the closest prior art HAYASHI et al. (US 20150264326 A1; HAYASHI) teaches a light source, a rotating substrate, a light detection unit, a light valve, and a control section. The light detection unit detects intensity of first color light emitted from the wheel in a second period included in a first period and in a third period which is included in the first period and does not overlap with the second period, where the first period is a period equal to time during which light continuously enters a first region. The control section controls at least one of the wheel and the light valve based on the intensity of the first color light detected in the light detection unit. HAYASHI does not anticipate or render obvious, alone or in combination, a light emitter for emitting the sensing beam and a light receiver for receiving the sensing beam, when the positioning 
Claims 12-15 are allowed as being dependent on claim 11.
As of claim 16, the closest prior art HAYASHI et al. (US 20150264326 A1; HAYASHI) teaches a light source, a rotating substrate, a light detection unit, a light valve, and a control section. The light detection unit detects intensity of first color light emitted from the wheel in a second period included in a first period and in a third period which is included in the first period and does not overlap with the second period, where the first period is a period equal to time during which light continuously enters a first region. The control section controls at least one of the wheel and the light valve based on the intensity of the first color light detected in the light detection unit. HAYASHI does not anticipate or render obvious, alone or in combination, a minimum distance between the light sensing element and the rotating member in a direction parallel to the rotation axis is between 0.5 mm and 0.9 mm.
As of claim 17, the closest prior art HAYASHI et al. (US 20150264326 A1; HAYASHI) teaches a light source, a rotating substrate, a light detection unit, a light valve, and a control section. The light detection unit detects intensity of first color light emitted from the wheel in a second period included in a first period and in a third period which is included in the first period and does not overlap with the second period, where the first period is a period equal to time during which light continuously enters a first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882